DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-11 are currently pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/14/2019, 02/06/2020, and 10/05/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second heat exchanger comprising at least one branch as claimed in claim 1, lines 8-9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.	control device in at least claim 4.
b.	load device in at least claim 7.
c.	flow switching device in at least claim 11.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Control device is interpreted to cover a microcontroller as per applicant specification (see at least [0071]); and equivalents thereof.

Load device is interpreted to cover a water to air heat exchanger as per applicant specification (see at least [0044] & [0046]); and equivalents thereof.
Flow switching device is interpreted to cover a four-way valve as per applicant specification (see at least [0032]); and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 calls for the limitation “a first branch circuit that connects a branching portion at which a downstream portion of the second heat exchanger branches and a connecting portion farther downstream in a direction of fluid flow than the branching portion” in lines 8-10, which limitation is indefinite for the following reasons:
	I.	it is unclear which previously recited element the term “at which” is referring to. Is it referring to the first branch circuit? The branching portion? It is uncertain.
	II.	as per the limitation “a downstream portion of the second heat exchanger branches”, it is unclear as to how the second heat exchanger has a downstream portion that branches therefrom. As illustrated by the applicant in at least Fig. 1, the second heat exchanger 2b is disclosed as a piece that does not comprise at least one branch protruding therefrom.

The limitation above appears to be a misrepresentation of the applicant intended claim.
Since Fig. 1 discloses a conduit downstream of the second heat exchanger from which the first branch circuit branches, the limitation above will be interpreted as follow: “a first branch circuit that connects a branching portion and a connecting portion, wherein the branching portion branches from a conduit downstream of the second heat exchanger, and wherein the connecting portion is farther downstream in a direction of fluid flow than the branching portion”.

Claim 1 also calls for the limitation “a second branch circuit that connects a branching portion at which a portion farther downstream than the connecting portion of the first branch circuit branches and a connecting portion farther downstream in the direction of fluid flow than the branching portion of the second branch circuit” in lines 11-14, which limitation is indefinite for the following reasons:
I.	it is unclear which previously recited element the term “at which” is referring to. Is it referring to the second branch circuit? The branching portion? It is uncertain.
II.	the limitation “the connecting portion of the first branch circuit” lacks antecedent basis. The first branch circuit has not been previously associated with a connecting portion.
III.	the limitation “the branching portion of the second branch circuit” lacks antecedent basis. The second branch circuit has not been previously associated with a branching portion.

The limitation above will be interpreted as follow: “a second branch circuit that connects a branching portion and a connecting portion, wherein the branching portion connected to the second branch circuit branches at a portion farther downstream than the connecting portion connected to the first branch circuit, and wherein the connecting portion connected to the second branch circuit is farther downstream in the direction of fluid flow than the branching portion connected to the second branch circuit”.

Claim(s) 2-11 is/are indefinite for their dependency on an indefinite base claim.

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a fluid circuit including a first branch circuit that connects a branching portion and a connecting portion, wherein the branching portion branches from a conduit downstream of the second heat exchanger, and wherein the connecting portion is farther downstream in a direction of fluid flow than the branching portion, and a second branch circuit that connects a branching portion and a connecting portion, wherein the branching portion connected to the second branch circuit branches at a portion farther downstream than the connecting portion connected to the first branch circuit, and wherein the connecting portion connected to the second branch circuit is farther downstream in the direction of fluid flow than the branching portion connected to the second branch circuit, wherein the first branch circuit is provided with a third heat exchanger that exchanges heat between fluid flowing through the fluid circuit and outdoor air, and the second branch circuit is provided with a heat storage tank that stores fluid having exchanged heat with outdoor air in the third heat exchanger.

The closest prior art of record, Park (US 7874171 B2), discloses all of the other limitations required by claim1. Illustratively, an air-conditioning apparatus (Fig. 1), comprising: a refrigerant circuit #30 in which a compressor #31, a first heat exchanger #32, an expansion valve #36, and a second heat exchanger #34 are connected by pipes #35, and through which refrigerant circulates (col. 5, L 37-52); and a fluid circuit through which fluid circulates (circuit made by pipes #15), the fluid exchanging heat in the second heat exchanger with the refrigerant circulating through the refrigerant circuit (see at least col. 6, L 10-18), wherein the fluid circuit is provided with a third heat exchanger #21 that exchanges heat between fluid flowing through the fluid circuit and outdoor air (col. 5, L 23-36), and a heat storage tank #11 that stores fluid having exchanged heat with outdoor air in the third heat exchanger (col. 4, L 29-30). There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Park to incorporate the specific arrangement of the first and second branch circuits as presented above. In fact, any change to the fluid flow path structure of Park will undoubtedly change its principle of operation, in which case a finding of obviousness would be precluded as per MPEP § 2143.01. For these reasons, claim 1 along the dependable claims thereof are patentable over the prior art of record.
          
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Burg (US 20150204586 A1), Hawkins (US 20140260392 A1), and Fisher (US 4493193 A) teaches arrangement for bypassing heat exchangers.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763